Citation Nr: 1031433	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-03 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, Georgia


THE ISSUE

Entitlement to VA medical treatment without payment.


REPRESENTATION

Appellant represented by:	Georgia State Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to February 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Medical Center that denied entitlement to VA medical 
treatment without payment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is necessary prior to further disposition 
of the claim. 

The Veteran contends that various VA medical services received 
beginning in about 2005 were related to her service-connected 
disabilities and therefore should have been provided at no 
expense.  She contends that the VA billed her private insurance 
company for a variety of medical examinations and prescription 
medications, and that the billing was in error.

As an initial matter, the Board finds that the medical claims 
file raises claims for service connection for a variety of 
disabilities secondary to her service-connected disabilities, 
including for thoracic spine pain, joint pain, and general back 
pain secondary to service-connected fibromyalgia, left shoulder 
pain and knee pain incurred in a December 2006 slip and fall that 
was aggravated by her service-connected fibromyalgia, cervical 
muscle strain, or lumbar spine strain, hammertoe surgery and 
keratosis secondary to service-connected soft calluses and corns 
of the left and right feet, esophageal reflux secondary to 
service-connected chronic idiopathic constipation and diarrhea, 
and left eye surgery secondary to service-connected left eye 
corneal scar.  The Board finds those claims to be inextricably 
intertwined with the Veteran's pending claim, as the resolution 
of the claims is necessary to determine whether the Veteran is 
entitlement to VA medical treatment for those conditions without 
payment.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Additionally, the Veteran has stated that currently pending are 
claims for increased ratings for soft calluses and left corneal 
scar, and claims for service connection for a left knee 
disability secondary to the service-connected right knee 
disability, and for service connection for a menstrual disorder.  
The resolution of those claims will also impact the resolution of 
the claim for VA treatment without payment, therefore, the claims 
file should be associated with the medical file in order to 
clarify the Veteran's current disability status.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the medical 
appeal folder the Veteran's entire claims 
file.

2.  Adjudicate the Veteran's claims for 
service connection for (1) thoracic spine 
pain, joint pain, and general back pain 
related to service-connected fibromyalgia, 
(2) left shoulder pain and knee pain 
incurred in a December 2006 slip and 
claimed as aggravated by her service-
connected fibromyalgia, (3) cervical muscle 
strain, (4) lumbar spine strain, 
(5) bilateral hammertoe surgery and 
keratosis secondary to service-connected 
soft calluses and corns of the feet, (6) 
esophageal reflux secondary to service-
connected chronic idiopathic constipation 
and diarrhea, and (7) left eye surgery 
secondary to service-connected left eye 
corneal scar.  If any claim is not granted, 
notify the Veteran of her appeal rights.

3.  Then, after ensuring any other 
necessary development has been completed, 
including adjudication of any other pending 
claims for service connection or increased 
ratings related to the claim, readjudicate 
the claim for entitlement to VA treatment 
without payment.  If the decision remains 
adverse to the Veteran, issue the Veteran a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


	
                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



